EXHIBIT 10.1
 
Term Sheet Summary
PetVivo /Technologies Scan Corp.
 
February 10, 2014
 
This binding Term Sheet (“Term Sheet”) sets forth a summary of certain proposed
terms for a merger of Petvivo, Inc. into the public entity, Technologies Scan
Corp (TENP.QB). Following the execution and delivery of this Term Sheet by all
parties, the parties intend to negotiate in good faith and enter into a formal
merger agreement executed by the Parties on or before February 14, 2014. The
merger is to be based in part on the terms set forth herein.


Item
Description
1. Overview
 
1.1. Participants
PetVivo, Inc. (“PetVivo”) and Technologies Scan Corp.. (“Tech”).
1.2. Business
Agree upon and enter into a formal agreement to merge the private entity,
PetVivo, Inc., into the public entity, Technologies Scan Corp.
 
2. Merger Terms
 
2.1. Scope of Merger
Tech will grant the right to PetVivo to merge its privately owned entity, which
is incorporated in the state of Minnesota, into Tech’s public company, which is
incorporated in the state of Nevada.
 
2.2. Stock Exchange
All stock in both entities will be exchanged relinquished by the shareholders of
each entity and exchanged for stock in the remaining public entity. In exchange
for PetVivo’s issued stock in their privately owned entity, the remaining public
entity will issue an amount of stock equal to Ninety-Four percent (94%) of the
total issued stock at the time of merger. Furthermore, in exchange for Tech’s
issued stock in their publicly owned entity, the remaining public entity will
issue an amount of stock equal to Six percent (6%) of the total issued stock at
the time of merger.
 
2.3. Existing Tech Debt
Prior to completion of the closing of the Merger between Tech and PetVivo, Tech
shall satisfy all remaining debts, within 60 days after closing.
 

 
 
- 1 -

--------------------------------------------------------------------------------

 
 

Item Description
2.4. Tech Public Filings
Tech shall complete all past due and/or outstanding public filings prior to
merger, wherein all costs and expenses of such filings shall be the
responsibility of Tech.
 
2.5. Merger Documentation and Expenses
Tech shall be responsible for the preparation and submission of all legal,
public filing and share conversion documentation (“Merger Documentation”) that
is necessary to fully complete the merger of PetVivo into Tech. The remaining
entity will be responsible for payment of all expenses associated with said
Merger Documentation.
 
PetVivo, Will be responsible to provide Audited Financials, Since Inception
(August 2013).
 
PetVivo will be responsible to provide all current agreements of Licensing and
Option agreements that currently exist with Gel-Del and any other entities.
 
2.6. Transaction Expenses/Details
Each party will bear its own costs, including fees of such party’s advisors, in
connection with this transaction.
 
Both Tech and PetVivo agree that upon closing of said transaction. The new
company and Management, (PetVivo) , will be responsible to File the Super 10K
for Nasdaq Uplisting within 75 days of said Qualifications being met.
 
Both Tech and PetVivo, also agree that, there will not be any Reverse Split of
the common stock without a sound written Funding Commitment, in order to meet
said Nasdaq Qualifications.
 
2.7. Finder’s Fees
Tech shall be responsible for all finder’s fees associated with introduction and
Merger.
 




PETVIVO, INC.    TECHNOLOGIES SCAN CORP.           By: 
 
  By:
 
   
 
   
 
  Print Name:     Print Name:                 Title:     Title:
 
 

 
 
- 2 -

--------------------------------------------------------------------------------

                                                               